Citation Nr: 0514123	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to June 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of a lumbar spine injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he began to have low back pain 
shortly after he was in a motor vehicle accident during 
service, and that the low back pain has continued since that 
time.  The veteran's service medical records reflect that he 
was seen for a left hand injury and ankle pain in October 
1961, following a motor vehicle accident.  Thereafter he was 
seen on a few occasions in-service in 1962 and 1963 for low 
back pain, including an in-service  September 1962 visit when 
he reported having back pain off and on since October 1961.

While the veteran has submitted a favorable nexus opinion 
from John M. Demicco, M.D., he has yet to be afforded a VA 
medical examination.  Hence, the Board will remand the case 
for an examination to determine the current condition of the 
veteran's low back, and to obtain a medical opinion regarding 
the likelihood that any current low back disorder is related 
to the 1961 accident.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA medical examination to 
determine the nature of any low back 
disorder, and the likely etiology of 
same.  The veteran's claims file must be 
provided to the examiner for review.  The 
examiner must provide diagnoses for any 
current low back disorders.  For each 
diagnosed back disorder, the examiner 
must opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that the disorder is related to a 
motor vehicle accident in service in 
1961, and/or the low back pain reported 
in-service in 1962 and 1963.  The 
examination report must address the 
opinion of Dr. Demicco.  If the examiner 
disagrees with Dr. Demicco's opinion, 
full and complete reasons and bases must 
be provided explaining the bases for the 
disagreement.  A complete rationale must 
accompany any opinion offered.

2.  Thereafter, the AMC or RO should 
prepare a new rating decision and 
readjudicate the case.  If the claim 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


